DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 5-7 and 13-16.  Thus, previous 112(a) rejection on claim 14 and previous 112(b) rejections on claim 7 are now moot.
Upon reconsideration and in view of the amendment, previous 112(a) rejection on claims 1-5 and 7-14 (addressed in Paragraph 17 of the last Office Action) is hereby withdrawn.
Upon reconsideration, previous 112(b) rejection on claims 1-5 and 7-11 (addressed in Paragraph 19 of the last Office Action) is hereby withdrawn.
Upon reconsideration, previous 112(b) rejection on claims 1-5 and 7-14 (addressed in Paragraph 20 of the last Office Action) is hereby withdrawn.  The Examiner interprets “nanocrystal” to mean crystalline nanoparticles (based on the definition given in the Wikipedia webpage (https://en.wikipedia.org/wiki/Nanocrystal)) or nanoscale crystal (based on the definition given in Merriam-Webster webpage (https://www.merriam-webster.com/dictionary/nanocrystal)).
In view of the amendment, previous 103 rejections over Friedman (WO 2019/159174 A1) in view of Goskonda et al (US 2016/0228405 A1) are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  on the last line, applicant need to insert --- the --- in front of “composition”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  on lines 2-3, applicant need to change “the ratio of cannabidiol to hydroxypropyl cellulose L” to --- a weight ratio of the cannabidiol to the hydroxypropyl cellulose L ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  on the last line, applicant need to insert “the” in front of “composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended instant claim 1 to recite “[a] stable nanocrystal composition comprising . . . cannabidiol, ethanol, hydroxypropyl cellulose, poloxamer, and further comprising disodium edetate, wherein . . .”.  (thus, instant claim 1 does not require the presence of water, ascorbic acid or vitamin E pegylated and polysorbate 80). 
However, in the originally filed (now withdrawn) claim 17, and also in [009] and [036] of the originally filed disclosure, applicant teach a process of producing instant composition comprising the steps of adding ascorbic acid or vitamin E pegylated, polysorbate 80, poloxamer 188, hydroxypropyl cellulose L and  optionally EDTA disodium to water while stirring to create an aqueous phase; adding cannabidiol to ethanol while stirring to create an alcohol phase.  Furthermore, in their REMARKS filed on March 14, 2022, applicant state “. . . such nanoparticles would form nanocrystals during the alcohol phase as disclosed in the “Method” section of Example 1 on page 11, paragraph [047] of the application as filed.”, and in [047] of present specification, applicant describe the process by which instant nanocrystal composition is formed by stating that “[w]ater, ascorbic acid or vitamin E pegylated, polysorbate 80, poloxamer 188, hydroxypropyl cellulose L and optionally, EDTA disodium were mixed while stirring to create an aqueous phase.  Ethanol and cannabidiol were to create an alcohol phase.  Once dissolved, the alcohol phase is added to the aqueous phase dropwise . . .”.  
Thus, based on applicant’s statements in [009], [036], [047] of originally filed specification and in the originally filed claim 17 (applicant also state in [014] of present specification that they unexpectedly found that the presence of “particular excipients” in a cannabidiol composition form nanocrystals capable of passing through the gastrointestinal tract), it is clear that instant nanocrystal composition should contain (i) cannabidiol, (ii) ethanol, (iii) water, (iv) ascorbic acid or vitamin E pegylated, (v) polysorbate 80, (vi) poloxamer, (vii) hydroxypropyl cellulose, and (viii) optionally EDTA disodium.  Yet, the amended claim 1 does not require the presence of water, ascorbic acid or vitamin E pegylated and polysorbate 80.  
Therefore, applicant’s amended claim 1 broadens the scope of their invention as originally filed and thus creates a new matter.  However, Instant 112(a) rejection can be overcome by requiring the presence of polysorbate 80, water and ascorbic acid or vitamin E pegylated in instant claim 1 (and cancelling or amending instant claims 2-4 accordingly).
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 3 recites that the composition of claim 1 further comprise about 50-90% of water.  However, in the originally filed disclosure (see [023]-[024] of present specification) and in the originally filed (now canceled) claim 13, applicant state that cosolvents include water and ethanol (which is claimed in instant claim 1) and that the cosolvents are present in the amount of about 50-90% w/w.  Thus, claim 3 which recites that water (alone) is present in the amount of 50-90% constitute a new matter.  Instant 112(a) rejection can be overcome by amending claim 3 to recite that the water and the ethanol are present in the amount of about 50-90% w/w (assuming that applicant will require the presence of water in instant claim 1 in response to the 112(a) new matter rejection addressed in Paragraph 12 above).  
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amended claim 12 to recite that the nanocrystal composition comprises “about 88% w/w C8/C10 medium chain triglycerides”  However, in Composition A shown in present Table 6 (the only place in present specification providing support for instant C8/C10 medium chain triglycerides), Miglyol 812 (C8/C10 medium chain triglycerides) is present in the amount of 88.945 % w/w.  Thus, when applicant amended claim 12 to recite that the composition comprises “about 88% w/w C8/C10 medium chain triglycerides”, such amendment constitutes a new matter because the term “about” extends roughly 10% above and below 88% whereas the originally filed specification only teaches 88.945% w/w.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berl et al (US 2020/0138772 A1) (with Di Stefano (US 2021/0346457 A1), which is being cited here merely to support the Examiner’s assertion that CBD isolate is typically a crystalline solid or powder that contains 99% pure CBD).
With respect to instant claims 1-3, Berl teaches (claim 1) a stabilized, aqueous and purified cannabis oil emulsion comprising: (a) CBD (instant cannabidiol) and THC (with the weight ratio of CBD:THC being 1,050:1 – 1:1,050); and (b) at least one emulsifier, which examples include Poloxamer 188 (which is used in Berl’s working examples 5, 6, 8 and 10) and Polysorbate 80, wherein the emulsion is stable for a period of at least 30 days when stored at about 20-30oC.  It would have been obvious to one skilled in the art to use Poloxamer 188 and Polysorbate 80 as Berl’s emulsifiers with a reasonable expectation of achieving stable aqueous cannabis oil emulsion.  Berl teaches (claim 7) that its aqueous cannabis oil emulsion of claim 1 further comprises one or more co-solvents which examples include ethanol (which is used in Berl’s working example 5).  It would have been obvious to one skilled in the art to use ethanol as the co-solvent with a reasonable expectation of achieving stable aqueous cannabis oil emulsion.  Berl teaches (claim 11) that its cannabis oil emulsion of claim 1 further comprises a metal chelator such as disodium EDTA.  Berl furthermore taches ([0183]) the use of additives such as cellulosic polymer which examples include hydroxypropyl cellulose.  It would have been obvious to one skilled in the art to use hydroxypropyl cellulose as Berl’s cellulose polymer additive with a reasonable expectation of success.  Berl’s aqueous cannabis oil emulsion contains water in the range of about 51-57 wt.% (see Berl’s working examples 22-26).  As to instant range of about 1-40 wt.% for the amount of cannabidiol, Berl teaches (claim 14) that its CBD/THC concentration in the emulsion can be up to 10%.  Assuming that the weight ratio of CBD:THC is 1,050:1 (see claim 1), the amount of CBD alone would be about up to 10%.  Such range overlaps with instant range of about 1-40 wt.%, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As to instant limitation “nanocrystal”, Berl first teaches (claim 15) that its cannabis oil emulsion of claim 1 comprises particle size of less than about 500 nm.  Secondly, in [0053], Berl teaches that the term “CBD and THC” (“CBD/THC”) includes substantially pure CBD (without THC) (as discussed above, Berl’s claim 1 teaches that the weight ratio of CBD:THC can be 1,050:1), and in [0029], Berl teaches that the purity of CBD can be as high as 99%.  Furthermore in [0027], Berl teaches that the CBD can be an isolate.  As evidenced by Di Stefano ([0004]), CBD isolate is typically a crystalline solid or powder that contains 99% pure CBD.  Thus, Berl teaches (or renders obvious) instant limitation “nanocrystal” (besides, in [0194], Berl teaches that its emulsion can be dried and formed into a crystalline material).  Thus, Berl renders obvious instant claims 1-3. 
With respect to instant claim 4, Berl teaches (claim 10) that its cannabis oil emulsion of claim 1 further comprises stabilizer or antioxidant such as vitamin C (ascorbic acid), which is used in Berl’s working examples 22-26.  Thus, Berl renders obvious instant claim 4.
With respect to instant claims 9-11, as already discussed above, Berl teaches that its cannabis oil emulsion of claim 1 comprises particle size of less than about 500 nm.  Such range overlaps with instant ranges of claims 9-11, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Berl renders obvious instant claims 9-11. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berl et al (US 2020/0138772 A1) in view of Tesson et al (US 2021/0380514 A1).
As to instant hydroxypropyl cellulose L, as discussed above, Berl teaches (or renders obvious) the use of hydroxypropyl cellulose in its aqueous cannabis oil emulsion.  Although Berl does not explicitly teach instant hydroxypropyl cellulose L, as evidenced by Tesson et al (see [0092]), hydroxypropyl cellulose and hydroxypropyl cellulose L are known in the art as equivalently or interchangeably used binders used in a composition of cannabinoids.  It would have been obvious to one skilled in the art to use hydroxypropyl cellulose L in Berl’s cannabis oil emulsion composition with a reasonable expectation of success.  As to instant (weight) ratio of cannabidiol to hydroxypropyl cellulose L, in Berl’s working example 8, Berl teaches using methylcellulose (which Berl teaches to be equivalent to hydroxypropyl cellulose in [0183]) in the amount of 1.33 wt.% and pure CBD in the amount of 2.82%.  In view of such guideline, it would have been obvious to one skilled in the art to have the weight ratio of cannabidiol to hydroxypropyl cellulose L to be 2.82:1.33 (which teaches instant ratio of about 2:1) with a reasonable expectation of success.  Thus, Berl in view of Tesson renders obvious instant claim 8.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vangara et al (WO 2016/191651 A1) in view of Martin et al  (US 2021/0315831 A1).
Vangara teaches (claims 12, 16 and 17) a stable pharmaceutical formulation for oral administration comprising: about 5-40 wt.% of cannabidiol and about 10-74 wt.% of caprylic/capric triglyceride (instant C8/C10 medium chain triglyceride).  Vangara also teaches (claim 15) that its formulation of claim 12 further comprises about 0.1-1 wt.% of antioxidant such as Vitamin E.  Vangara’s range (about 5-40 wt.%) for the amount of cannabidiol and its range (about 0.1-1 wt.%) for the amount of Vitamin E overlap with instant range (about 5-20 wt.%) for the amount of cannabidiol and instant range (about 0.1-0.5 wt.%) for the amount of Vitamin E, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.
As to instant amount (about 88 wt.%) of C8/C10 medium chain triglycerides, since Vangara teaches that its caprylic/capric triglyceride can be present in the amount as high as about 74 wt.% and since instant amount for the C8/C10 medium chain triglycerides is about 88%, there is an overlap between the two amounts because “about” typically extends the amount by ±10%.  Thus, Vangara renders instant amount for the C8/C10 medium chain triglycerides prima facie obvious (besides,  MPEP 2144.05 II(A) states that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
As to instant limitation “nanocrystal”, in [0038], Vangara teaches that its cannabidiol preferably has a purity of greater than 99.5%, which implies crystalline cannabidiol as already explained above in paragraph 16.  Furthermore, as evidenced by Martin et al ([0003]), it is known in the art that the use of nanocrystals instead of microcrystals enhances oral bioavailability of drugs.  It would have been obvious to have Vangara’s cannabidiol formulation in the form of nanocrystals with a reasonable expectation of achieving enhanced oral bioavailability.  Thus, Vangara in view of Martin renders obvious instant claim 12.            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/SIN J LEE/
Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
June 12, 2022